DETAILED ACTION
This Office action is a response to an Application No. 17/316,924 filed on 05/11/2021 in which claims 1-7 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgement is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The Examiner contends that the drawings submitted on 05/11/2021 are acceptable for examination proceedings.

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 05/11/2021.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3 recites “so that” in line 2. Language that suggests or makes optional (i.e., so that) but does not require the step to be performed or does not limit the scope of the claim to a particular structure or does not limit the scope of a claim or claim limitation(s). Such clauses may render parts of the claim(s) optional (see MPEP 2106 and 2111.04).
Claim 3 recites a pronoun “they” in line 2. For clarity, it is suggested to change a pronoun word “they” to a positively recited non-pronoun word.
Appropriate corrections are required.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a statistical information calculation unit” and “a management information communication unit” in claims 1-3 and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification fails to clearly link or associate the disclosed structure, materials, or acts perform the claimed function. The failure to disclose structures corresponding to the generic placeholder (i.e., unit(s)) for performing the recited function(s) renders the claim indefinite. Therefore, the claim(s) is/are indefinite under 35 U.S.C. 112(b) or (pre-AIA  35 U.S.C. 112, second paragraph).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation(s) “a statistical information calculation unit” and “a management information communication unit” in claims 1-3 and 5 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described in above, the disclosure does not provide adequate structure(s) to perform the claimed function(s) of “a statistical information calculation unit” and “a management information communication unit”. The specification does not demonstrate that the applicant has made an invention that achieves the claimed function(s) because the invention is not described with sufficient detail such that one of ordinary skills in the art can reasonably conclude that the inventor had possession of the claimed invention.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Motoyoshi (US 2015/0249996 A1) hereinafter “Motoyoshi” in view of Kikuchi et al. (US 2005/0041593 A1) hereinafter “Kikuchi”.

Regarding claims 1, 3 and 6, Motoyoshi discloses Claim 1 of a communication apparatus (see FIG. 1; see ¶ [0027]), Claim 3 of A communication system comprising: a plurality of communication apparatuses connected to one another through a network so that they can communicate with one another; and a network management apparatus configured to manage the communication performed by the plurality of communication apparatuses through the network (see FIG. 5; see ¶ [0035]), and Claim 6 of a communication method performed by a communication apparatus (see FIG. 1; see ¶ [0027]), comprising:
a statistical information calculation unit configured to subtract total output statistical information from total input statistical information, the total output statistical information being a total amount of output data that is output through a communication port within a predetermined period, the total input statistical information being a total amount of input data that is input through the communication port within the predetermined period (see FIG. 2; see ¶ [0027-28] [0030], the fluctuation information calculating unit 103 calculates a fluctuation term n’k on the basis of observational data from the  communication traffic statistical information. Average uk of BER history of the interface (communication port) is subtracted from instantaneously observed communication quality information BERk to shift the average of fluctuations toward 0 and the result is multiplied by a fixed-value parameter Ck to adjust amplitude for adaption to environmental variations. The parameter Ck and the communication quality information BERk may be values specific to each interface or may be values common to the interfaces. Statistical information concerning communication traffic may be information about instantaneously observed communication quality (for example BER) at an interface, calculated from information about packet losses in communication performed); and
Motoyoshi does not explicitly disclose a threshold.
However, Kikuchi discloses a management information communication unit configured to transmit failure information indicating that degradation of transmission quality has occurred to a network management apparatus when an absolute value of a result of the calculation performed by the statistical information calculation unit is equal to or greater than a predetermined threshold (see FIG. 3; see ¶ [0040] [0052] [0059], the failure determining device 315 determines whether there is a failure, based on the amount of normal/abnormal traffic computed by the abnormal traffic amount computing device 314. In this case, if the total amount of abnormal traffic exceeds a predetermined threshold value designated by the network manager, the device 315 determines that there is a failure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide a threshold as taught by Kikuchi, in the system of Motoyoshi, so that it would provide a failure detecting apparatus for detecting failures caused within a communication network in an early stage where its influence is relatively small, at a low cost (Kikuchi: see ¶ [0022]).

Regarding claims 2, 5 and 7, the combined system of Motoyoshi and Kikuchi discloses wherein an amount of the input data and an amount of the output data, respectively, are the number of bytes of the input data and the number of bytes of the output data, the amount of the input data and the amount of the output data being used by the statistical information calculation unit for the calculation (Motoyoshi: see ¶ [0028], Statistical information concerning communication traffic at an interface, BER calculating based on amount of data successfully received and amount of data sent; and Kikuchi: see ¶ [0050], traffic flow information is the amount of receiving traffic and amount of transmitting traffic per unit time period in the interfaces).

Regarding claim 4, the combined system of Motoyoshi and Kikuchi discloses wherein the network management apparatus determines where in the network a failure has occurred based on information about a connection relation among the plurality of communication apparatuses and the failure information transmitted from the plurality of communication apparatuses (Motoyoshi: see ¶ [0003], device failures and communication quality variations; and Kikuchi: see ¶ [0059], the device determines there is a failure based on if the total amount of abnormal traffic exceeds a predetermined threshold value).

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462